Citation Nr: 0940811	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-25 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder.

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cervical spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The Veteran had periods of active duty between April 1984 and 
August 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2005 and May 2006 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In January 2006, the Veteran filed a notice of disagreement 
with the September 2005 decision denying service connection 
for major depressive disorder claimed as post-traumatic 
stress disorder (PTSD) and denying a compensable rating for 
the service-connected kidney stones, and the RO issued a 
statement of the case concerning these two issues on June 6, 
2006.  Thereafter, on August 3, 2006, the RO received a VA 
Form 9 dated August 1, 2006 and signed by the Veteran, in 
which he stated that he was appealing the issues of "PTSD" 
and "cervical spine" and in which he discussed only these 
two disabilities.  Received with the VA Form 9 was a 
duplicate copy of his notice of disagreement.  On August 9, 
2006, the RO received a memorandum from the Veteran's 
representative in lieu of a VA Form 9 concerning the 
evaluation of the kidney stones and service connection for 
PTSD.  A note is attached to this memorandum which states:  
Vet w/d kidney stones on 8/3/06.  Apparently, the RO 
considered the VA Form 9 from the Veteran, received on that 
date, as a withdrawal of the notice of disagreement 
concerning the denial of a compensable rating for kidney 
stones.  A supplemental statement of the case issued in 
February 2007 informed the Veteran that the issue of the 
evaluation of the kidney stones was withdrawn by his letter 
received on August 3, 2006.  The Veteran did not assert 
otherwise, and the Veteran's representative did not include 
this issue in argument presented to the Board in September 
2009.  The Board, therefore, concludes that this issue is not 
now before the Board on appeal.

In its May 2006 decision, the RO reopened the Veteran's claim 
for service connection for a neck disability and denied 
service connection for cervical radiculopathy (previously 
claimed as neck pain) on the merits.  Notwithstanding the 
RO's decision to reopen the claim, the preliminary question 
of whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board may consider the underlying claim on its 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Consequently, the issue before the Board is the 
threshold question of whether new and material evidence has 
been received, as set out on the title page.

The issue of entitlement to service connection for an 
acquired psychiatric disorder and the reopened claim for 
service connection for a cervical spine disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. By a January 1996 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for neck 
pain; a timely notice of disagreement was not received to 
initiate an appeal from that determination.

2. Certain evidence received since the January 1996 rating 
decision is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the 
claim sought to be reopened, and raises a reasonable 
possibility of substantiating the claim of service connection 
for a neck disability.


CONCLUSIONS OF LAW

1. The January 1996 rating decision is final. 38 U.S.C.A. § 
7105(c) (West 2002).

2. New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for a 
neck disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a January 1996 rating decision, the RO denied service 
connection for neck pain. The RO sent notice of the decision 
to the Veteran at his last address of record.  A notice of 
disagreement was not received to initiate an appeal from that 
determination.  Therefore, the January 1996 rating decision 
became final.  38 U.S.C.A. § 7105(c).

In March 2005, the Veteran submitted a claim for service 
connection for "Crushed Discs in neck."  When a claim to 
reopen is presented under section 5108, VA must first 
determine whether the evidence presented or secured since the 
last final disallowance of the claim is new and material.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In January 1996, the RO denied service connection for neck 
pain.  The rating decision contains statements that refer to 
a record of treatment in service for neck pain but that deny 
the claim as not well grounded on the basis that the record 
did not contain evidence of permanent residual or chronic 
disability.

Since the 1996 RO decision, the Veteran submitted numerous 
medical records showing treatment for his cervical spine.  
The medical records are new because they were not previously 
of record.  They are material since they relate to 
establishing a current disability necessary to substantiate 
the claim.  As new and material evidence has been received, 
the claim of entitlement to service connection for a neck 
disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

As this claim has been reopened, the Veteran would not be 
prejudiced by any defect in notice or in assistance given to 
the Veteran in connection with reopening this claim.  
Consequently, the Board will not discuss whether there is 
such a defect in VA's duties to notify and assist claimants 
found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2009).  


ORDER

The petition to reopen the claim for service connection for a 
cervical spine disability is granted.  To this extent and to 
this extent only, the appeal is granted.


REMAND

The Board notes that additional development is necessary 
regarding the issues of service connection for a cervical 
spine disability and an acquired psychiatric disability.  The 
issue of service connection for a cervical spine disability 
is remanded to afford the Veteran a VA examination.  
38 C.F.R. §§ 3.159, 3.303(b).  The issue of service 
connection for an acquired psychiatric disability is remanded 
to verify the stressful incidents as reported by the Veteran.  

The RO/AMC must afford the Veteran a VA examination for his 
cervical spine disability.  His service treatment records 
include reference in July 1992 to complaints of neck pain.  
Medical records after service show that the Veteran has 
received treatment for neck pain.  A VA examination is 
necessary to determine the current cervical spine disability 
and whether it is related to the Veteran's in-service 
complaints of neck pain.  

Regarding the Veteran's psychiatric disorder, service 
treatment records and personnel records do not refer to any 
psychiatric complaints or treatment during service.  An April 
2005 statement by a fellow service member, however, reported 
that he observed the Veteran experiencing depressive symptoms 
during service due to specified incidents.  Also, the Veteran 
submitted an April 2007 letter from his treating psychiatrist 
relating his current mental disorders to stressful incidences 
during active service.  In weighing the probative value of 
these reports, it is necessary to determine whether any of 
the reported stressors can be verified.  

Therefore, a U.S. Joint Records Research Center (JSRRC) 
records search should be performed for the claimed stressors 
that are capable of verification.  Notably, in his PTSD 
questionnaire received in June 2005, the Veteran listed the 
names and dates of fellow service members killed on March 21, 
1993 while he served with the "HSL - 37 Det 10" squadron on 
the U.S.S. Horne.  In a statement submitted with the 
questionnaire, the Veteran also reported participating in a 
medivac to an aircraft carrier of the corpse of a Chief Petty 
Officer who had apparently died of a heart attack while the 
Veteran's ship was at Mogadishu, but he did not list the 
deceased's name or provide a date of the incident.  The 
RO/AMC must notify the Veteran of any information that he has 
not provided and that is needed to verify the claimed 
stressors, such as the date of the incident within a two 
month period, name of his assigned unit, and names of 
causalities.  After allowing the Veteran to respond with any 
additional needed information, the RO/AMC must contact the 
JSRRC to search for records corroborating the Veteran's 
reported stressful incidents or document why such a search 
could not be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will provide the Veteran a 
VA examination for his cervical spine 
disability by an appropriately qualified 
examiner.  The following considerations 
will govern the examination: 

(a) The claims file and a copy of 
this remand must be provided to the 
examiner for review.  The examiner 
must acknowledge receipt and review 
of these materials in any report 
generated.  

(b) The examiner must interview the 
Veteran about his complaints of neck 
pain and perform a physical 
examination of the cervical spine.  
All necessary tests and studies are 
to be conducted. 

(c)  After the interview and physical 
examination, the examiner must 
determine all current disorders of 
the cervical spine.  For each 
disorder, the examiner must opine as 
to whether it is at least as likely 
as not (i.e., probability of 50 
percent or greater) etiologically 
related to the Veteran's reports of 
neck pain during active military 
service.  If the examiner cannot form 
an opinion without resort to 
speculation, he or she must so state, 
and further state any missing 
information necessary to form a non-
speculative opinion.     

2.  The RO/AMC must inform the Veteran of 
the information necessary to conduct a 
JSRRC search and afford him an opportunity 
to provide the information.  With any 
additional information provided by the 
Veteran and the information of record in 
his June 2005 stressor statement, the 
RO/AMC should contact the JSRRC for 
verification of each incident, or document 
why the verification was not attempted.  
All correspondence must be associated with 
the record.  

3.  After completion of the above, and any 
additional development of the evidence that 
the agency of original jurisdiction may 
deem necessary, the RO/AMC should review 
the record, to include all evidence 
received since the January 2007 Statement 
of the Case concerning the neck and the 
February 2007 supplemental statement of the 
case concerning the psychiatric disability 
and readjudicate the claims.  If any 
benefit sought remains denied, the Veteran 
and his representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


